Cause came on to be heard before the Court on October 28, 1969 on the application of William R. Mulvey to be reinstated as a member of the Bar of this State.
After hearing arguments of petitioner in support of the application, and there appearing to be no objection thereto on the part of the Investigating Committee, the Court is of the opin*820ion that the disciplinary punishment heretofore meted out to petitioner has substantially served its purpose and the ends of justice have thereby been fully met.
William R. Mulvey, pro se, petitioner.
Therefore, it is Ordered, Adjudged and Decreed that said petitioner William R. Mulvey be and he hereby is reinstated as a member of the Bar of this State in accordance with the prayer of his application.